Case 2:19-cv-03227-KAM-CLP Document 21 Filed 06/11/20 Page 1 of 4 PageID #: 83



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X
JOHN HADDOCK,

                        Plaintiff,
                                               ORDER
            v.
                                               19-CV-3227(KAM)(CLP)
NASSAU COUNTY COURT, et al.,

                    Defendants.
---------------------------------X

Kiyo A. Matsumoto, United States District Judge:

            On May 30, 2019, John Haddock (“Plaintiff”) initiated

this pro se civil rights action against various officials of

Nassau County, New York.       (ECF No. 1, Complaint.)      By Order

dated October 25, 2019, the court granted Plaintiff’s request to

proceed in forma pauperis, dismissed the complaint for failure

to state a claim upon which relief may be granted, and granted

Plaintiff leave to file an amended complaint within 30 days.

(ECF No. 13, Memorandum and Order.)         The Order stated that

failure to file an amended complaint would result in closure of

the action.      (Id. at 8-9.)   On January 8, 2020, Plaintiff

requested additional time to file an amended complaint.            (ECF

No. 18, Motion for Extension of Time.)         The court granted an

extension and directed Plaintiff to file an amended complaint by

February 7, 2020.      (ECF Dkt. Order Jan. 23, 2020.)

            The deadline has long since passed, but Plaintiff has

not filed an amended complaint.        The court, therefore, will

dismiss this action for failure to prosecute.           “Although not
Case 2:19-cv-03227-KAM-CLP Document 21 Filed 06/11/20 Page 2 of 4 PageID #: 84



explicitly authorized by Rule 41(b) [of the Federal Rules of

Civil Procedure], a court may dismiss a complaint for failure to

prosecute sua sponte.”      Zappin v. Doyle, 756 F. App’x 110, 111-

12 (2d Cir. 2019).      A court considering whether to dismiss an

action for failure to prosecute must weigh the following

factors:

            (1) the duration of the plaintiff’s failure to comply
            with the court order, (2) whether plaintiff was on
            notice that failure to comply would result in
            dismissal, (3) whether the defendants are likely to be
            prejudiced by further delay in the proceedings, (4) a
            balancing of the court’s interest in managing its
            docket with the plaintiff’s interest in receiving a
            fair chance to be heard, and (5) whether the judge has
            adequately considered a sanction less drastic than
            dismissal. No single factor is generally dispositive.

Id. at 112.     All of the above factors favor dismissal of

Plaintiff’s complaint.

            First, Plaintiff has taken no action in this case

since January 2020.      The extended deadline to file an amended

complaint passed on February 7, and another four months passed

without Plaintiff submitting any filings to the court.

            Second, the court’s October 25, 2019 Memorandum and

Order put Plaintiff on notice that the court would dismiss this

action unless Plaintiff filed an amended complaint.            (Memorandum

and Order at 9-10 (“If [P]laintiff fails to file an amended

complaint within thirty (30) days of the issuance of this

Memorandum and Order, judgment shall be enter[ed] dismissing the

case.”).)

                                      2
Case 2:19-cv-03227-KAM-CLP Document 21 Filed 06/11/20 Page 3 of 4 PageID #: 85



            Third, “while the prejudice to defendant and the

burden on the [c]ourt are currently minimal, [P]laintiff’s delay

‘lean[s] in the direction of dismissal’ even if ‘only

slightly.’”     Rozell v. Berryhill, No. 18-cv-969, 2019 WL

1320514, at *2 (S.D.N.Y. Mar. 25, 2019) (quoting LeSane v.

Hall’s Sec. Analyst, Inc., 239 F.3d 206, 210 (2d Cir. 2001)).

The defendants have an interest in having open cases against

them closed where a plaintiff has not taken steps to plead

sufficient facts to put them on notice of alleged wrongdoing.

            Fourth, although the Court recognizes Plaintiff’s

interest in receiving a fair chance to have his case heard, it

must also consider the heavy demands of its docket.            This action

is now over a year old and Plaintiff has not prosecuted his case

or complied with the court’s order to file an amended complaint,

despite the court granting an extension for him to do so.

            Finally, no lesser sanction will be effective in

moving this action forward.       “Given [P]laintiff’s in forma

pauperis status, ‘[m]onetary sanctions cannot be relied on

because the plaintiff is indigent.’”         Zuzick v. Comm’r of Soc.

Sec., No. 19-cv-539, 2019 WL 5086689, at *2 (D. Conn. Oct. 10,

2019) (quoting Bhatia v. Pitney Bowes, Inc., No. 04-cv-1484,

2006 WL 2661143, at *1 (D. Conn. Sept. 14, 2006)).

            Accordingly, the action is hereby dismissed without

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B).           The court


                                      3
Case 2:19-cv-03227-KAM-CLP Document 21 Filed 06/11/20 Page 4 of 4 PageID #: 86



certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal

would not be taken in good faith, and therefore in forma

pauperis status is denied for purpose of an appeal.            See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

            The Clerk of Court is directed to enter judgment,

serve a copy of this Order and the judgment on Plaintiff, note

service on the docket, and close this case.

SO ORDERED.
Dated:      Brooklyn, New York
            June 11, 2020


                                              /s/
                                    Hon. Kiyo A. Matsumoto
                                    United States District Judge




                                      4
